 
EXHIBIT 10.2

 
 
EXECUTION VERSION



AMENDMENT NO. 7 TO CREDIT AGREEMENT
 
This AMENDMENT NO. 7 TO CREDIT AGREEMENT (this “Amendment”) dated as of June 9,
2010 by and among ARCHIPELAGO LEARNING, LLC (formerly known as Study Island,
LLC), a Delaware limited liability company (“Borrower”), the other persons
designated as a “Credit Party” on the signature pages hereof, the financial
institutions designated as “Existing Lenders” on the signature pages hereof
(collectively, the “Consenting Lenders”), the financial institutions designated
as a “Supplemental Term Loan Lender” on the signature pages hereof, the
financial institutions designated as a “Supplemental Revolving Lender” on the
signature pages hereof and GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation (“Agent”), for itself as a Lender (including as Swingline Lender)
and L/C Issuer and as Agent for Lenders.  Unless otherwise specified herein,
capitalized terms used in this Agreement shall have the meanings ascribed to
them in the Credit Agreement (as hereinafter defined).
 
R E C I T A L S:
 
WHEREAS, Borrower, the other Credit Parties, Agent and Lenders have entered into
that certain Credit Agreement, dated as of November 16, 2007 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”); and
 
WHEREAS, Borrower, Agent and Lenders have agreed to amend certain terms of the
Credit Agreement as described herein.
 
NOW THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
Section 1. Amendments to Credit Agreement.  Immediately upon the satisfaction of
each of the applicable conditions precedent set forth in Section 3 of this
Amendment, the following amendments to the Credit Agreement shall become
effective as of the date hereof:
 
(a) Section 1.1(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
“(a)(i) it has heretofore made an initial Loan to Borrower on the Closing Date
(the “Initial Term Loan”), and/or (ii) to make a supplemental Loan to Borrower
on the Seventh Amendment Effective Date (the “Supplemental Term Loan” and,
collectively with the Initial Term Loan, the “Term Loan”) in the principal
amounts not to exceed its Commitment as set forth on Schedule 1.1(a) attached to
this Agreement on the Closing Date and the amended and restated Schedule 1.1(a)
attached to the Seventh Amendment hereto, as applicable (its “Term Loan
Commitment”).  In addition to reflecting each Lender’s Term Loan Commitment with
respect to the Supplemental Term Loan, the amended and restated Schedule 1.1(a)
attached to the Seventh Amendment reflects the outstanding principal amount of
the Term Loan other than the Supplemental Term Loan held by each Term Loan
Lender as of the Seventh Amendment Effective Date; and”.
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
(b) Section 1.1(b) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
“(b)           to make Loans to the Borrower (each such Loan, a “Revolving
Loan”) from time to time on any Business Day during the period from the Closing
Date to the Revolving Termination Date, in an aggregate amount not to exceed at
any time outstanding the amount set forth opposite such Lender’s name in
Schedule 1.1(b) under the heading “Revolving Loan Commitment” (such amount as
the same may have been reduced or increased during the period from the Closing
Date to the Seventh Amendment Effective Date as a result of one or more
assignments pursuant to Section 9.9 or increased on the Seventh Amendment
Effective Date as the same may be reduced or increased during the period after
the Closing Date as a result of one or more assignments pursuant to Section 9.9,
being referred to herein as such Lender’s “Revolving Loan Commitment”);
provided, however, that, after giving effect to any Borrowing of Revolving
Loans, the aggregate principal amount of all outstanding Revolving Loans shall
not exceed the Maximum Revolving Loan Balance.  The “Maximum Revolving Loan
Balance” from time to time will be the Aggregate Revolving Loan Commitment then
in effect less the sum of (x) the aggregate amount of Letter of Credit
Obligations plus (y) outstanding Swing Loans.  In addition to reflecting the
Supplemental Revolving Loan Commitment (as defined in the Seventh Amendment) of
each Supplemental Revolving Lender (as defined in the Seventh Amendment), the
amended and restated Schedule 1.1(b) attached to the Seventh Amendment reflects
each Revolving Lender’s Revolving Loan Commitment as of the Seventh Amendment
Effective Date after giving effect to the transactions contemplated thereby.”.
 
(c) Section 1.6(a) of the Credit Agreement is hereby amended by deleting the
reference to “Alternate Base Rate” appearing therein and substituting “Base
Rate” in its place.
 
(d) Section 1.6(c)(ii) of the Credit Agreement is hereby amended by deleting the
reference to “ABR Revolving Loans” appearing therein and substituting “Base Rate
Revolving Loans” in its place.
 
(e) Section 1.7(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
“(a)           Termination of Commitments.  The Term Loan Commitments shall
automatically terminate on the respective dates on which the applicable Term
Loans are advanced.  The Revolving Loan Commitments, the Swingline Commitment
and the commitment to issue Letters of Credit shall automatically terminate on
the Revolving Termination Date.”.
 
(f) Section 1.9 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
“Amortization of Term Borrowings.  (a) The principal amount of the Initial Term
Loan shall be paid in installments on the dates and in the respective amounts
shown below (as adjusted from time to time pursuant to Section 1.10(g)):


Date of Payment
 
Amount of Term
Loan Payment
         
June 30, 2010
  $ 175,000  
September 30, 2010
  $ 175,000  
December 31, 2010
  $ 175,000  
March 31, 2011
  $ 175,000  
June 30, 2011
  $ 175,000  
September 30, 2011
  $ 175,000  
December 31, 2011
  $ 175,000  
March 31, 2012
  $ 175,000  
June 30, 2012
  $ 175,000  
September 30, 2012
  $ 175,000  
December 31, 2012
  $ 175,000  
March 31, 2013
  $ 175,000  
June 30, 2013
  $ 175,000  
September 30, 2013
  $ 175,000  
Term Loan Maturity Date
Entire remaining amount



 
(b) The principal amount of the Supplemental Term Loan shall be paid in
installments on the dates and in the respective percentages shown below (as
adjusted from time to time pursuant to Section 1.10(g)):


Date of Payment
 
Percentage of Supplemental Term Loan Made on the Seventh Amendment Effective
Date
         
June 30, 2010
 
0.25%
 
September 30, 2010
 
0.25%
 
December 31, 2010
 
0.25%
 
March 31, 2011
 
0.25%
 
June 30, 2011
 
0.25%
 
September 30, 2011
 
0.25%
 
December 31, 2011
 
0.25%
 
March 31, 2012
 
0.25%
 
June 30, 2012
 
0.25%
 
September 30, 2012
 
0.25%
 
December 31, 2012
 
0.25%
 
March 31, 2013
 
0.25%
 
June 30, 2013
 
0.25%
 
September 30, 2013
 
0.25%
 



 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
Date of Payment
 
Percentage of Supplemental Term Loan Made on the Seventh Amendment Effective
Date
         
Term Loan Maturity Date
 
Entire remaining amount”
 

 
(g) Section 1.10(b)(iv) of the Credit Agreement is hereby amended and restated
in entirety to read as follows:
 
“(iv)           In the event that the aggregate face amount of Letters of Credit
exceeds the L/C Sublimit, Borrower shall, without notice or demand, immediately
replace outstanding Letters of Credit or cash collateralize outstanding Letters
of Credit in accordance herewith, in an aggregate amount sufficient to eliminate
such excess.”.
 
(h) Section 1.10(g) of the Credit Agreement is hereby amended and restated in
entirety to read as follows:
 
“(g)           Application of Prepayments.  Prior to any optional or mandatory
prepayment hereunder, the Borrower shall select the Borrowing or Borrowings to
be prepaid and, if applicable, shall specify such selection in the notice of
such prepayment pursuant to Section 1.10(h), subject to the provisions of this
Section 1.10(g).  Any optional prepayments of Term Loans pursuant to Section
1.10(a) shall be applied pro rata among the tranches of Term Loans and then to
the scheduled payments of such Term Loans as directed by the Borrower.  Any
mandatory prepayments pursuant to Section 1.10(c), (d), (e) or (f) shall be
applied first, to the prepayment of the Term Loans on a pro rata basis among the
tranches of Term Loans until all Term Loans are paid in full, and second, to the
prepayment of outstanding Revolving Loans until paid in full (without a
permanent reduction in the Revolving Loan Commitments).  Any prepayments of Term
Loans pursuant to Section 1.10(c), (d), (e) or (f) shall be applied to reduce
scheduled installments required under Section 1.9 in direct order of maturity.
 
Amounts to be applied pursuant to this Section 1.10 to the prepayment of Term
Loans and Revolving Loans shall be applied, as applicable, first, to reduce
outstanding Base Rate Term Loans and Base Rate Revolving Loans,
respectively.  Any amounts remaining after each such application shall be
applied to prepay LIBOR Term Loans or LIBOR Revolving Loans, as applicable.”.
 
(i) Section 1.17(c) of the Credit Agreement is hereby amended by deleting the
reference to “this clause (iii)” appearing therein and substituting “this
subsection (c)” in its place.
 
(j) Section 1.17(d) of the Credit Agreement is hereby amended by deleting the
reference to “clause (iii) above” appearing therein and substituting “subsection
(c) above” in its place.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
(k) Section 1.18(a)(A)(ii) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(ii) the Letter of Credit Obligations for all Letters of Credit would exceed
the L/C Sublimit;”.
 
(l) A new Section 1.20 shall be added to the Credit Agreement to read in its
entirety as follows:
 
“1.20           Increase in Commitments.
 
(a)  Request.  So long as no Event of Default is continuing or would result
after giving pro forma effect to the funding thereof, Borrower may by written
notice to the Agent prior to November 1, 2012 request an increase to the Term
Loan Commitments (each, an “Additional Term Loan Commitment”); provided, that
the minimum Additional Term Loan Commitment shall be $5,000,000, and after
giving effect to all such Additional Term Loan Commitments, the aggregate
Additional Term Loan Commitment shall not exceed $25,000,000; provided, further,
that the Borrower shall be in compliance with the covenants contained in Article
VI (after giving pro forma effect to the Additional Incremental Term Loans (as
defined below) to be made under such Additional Term Loan Commitment and the
application of the proceeds thereof) as of the last day of the most recently
completed fiscal quarter for which financial statements have been delivered in
accordance with Section 4.1(b)(i) hereof prior to the applicable Additional Term
Loan Effective Date.  Such notice shall specify the amount of the proposed
Additional Term Loan Commitment and the date (the “Additional Term Loan
Effective Date”) on which Borrower proposes that such Additional Term Loan
Commitment shall be effective, which shall be a date not less than 10 Business
Days after the date on which such notice is delivered to the Agent (or such
shorter period acceptable to the Agent in its discretion).  The Additional Term
Loan Commitment may be offered to existing Lenders and/or new Lenders, subject
to the standards for Sales of Loans set forth in Section 9.9(b); provided, that
no Lender shall be obligated to increase its Term Loan Commitment.
 
(b)  Conditions.  Each Additional Term Loan Commitment shall become effective,
as of such Additional Term Loan Effective Date; provided that each of the
conditions set forth in Sections 2.2(b) and (c) shall have been satisfied.
 
(c)  Terms of Additional Term Loan Commitments.  Terms and provisions of Loans
made pursuant to each Additional Term Loan Commitment (“Additional Incremental
Term Loans”), including without limitation amortization and maturity date but
excluding the effective interest rate, shall be identical to the Supplemental
Term Loan; provided that the effective interest rate of the Additional
Incremental Term Loans (taking into account all upfront, closing and similar
fees and original issue discount) shall not be greater than the effective
interest rate with respect to the Supplemental Term Loan on the Additional Term
Loan Effective Date (taking into account all arrangement fees, upfront, closing
and similar fees and original issue discount) plus 25 basis points per annum
unless (i) the effective interest rate with respect to the Supplemental Term
Loan is increased so that the effective interest rate applicable to the
Additional Incremental Term
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
Loans does not exceed the effective interest rate then applicable to the
Supplemental Term Loan by more than 25 basis points per annum and (ii) the
effective interest rate with respect to the Revolving Loans and the other Term
Loans is increased by an amount equal to the increase in the effective interest
rate applicable to the Supplemental Term Loan made pursuant to the preceding
clause (i).
 
The Additional Term Loan Commitments shall be effected by an Increase Joinder
executed by Borrower, the Agent and each Lender making such increased or new
Commitment, in form and substance satisfactory to each of them.  The Increase
Joinder may, without the consent of any other Lenders, effect such ministerial
amendments to this Agreement and the other Loan Documents as may be reasonably
necessary or appropriate, in the opinion of the Agent, to effect the provisions
of this Section 1.20.  In addition, unless otherwise specifically provided
herein, all references in Loan Documents to Term Loans shall be deemed, unless
the context otherwise requires, to include the Additional Incremental Term
Loans, respectively, made pursuant to this Section 1.20.
 
(d)  Making of Additional Incremental Term Loans.  On each Additional Term Loan
Effective Date on which an Additional Term Loan Commitment is effective, subject
to the satisfaction of the foregoing terms and conditions, each Lender of such
Additional Incremental Term Loan shall make an Additional Incremental Term Loan
to Borrower in an amount equal to its Additional Term Loan Commitment.
 
(e)  Equal and Ratable Benefit.  From and after each Additional Term Loan
Effective Date, the Loans and Commitments established pursuant to this paragraph
shall constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the guarantees
and security interests created by the Guaranty and Security Agreement.  The
Credit Parties shall take any actions reasonably required by the Agent to ensure
and/or demonstrate that the Liens and security interests granted by the Guaranty
and Security Agreement continue to be perfected under the UCC or otherwise after
giving effect to the establishment of any such new Commitments.”
 
                      (m)           Section 3.11 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:
 
“3.11           Use of Proceeds.  Borrower (a) has used the proceeds of the
Initial Term Loan to (i) make a distribution to Holdings on the Closing Date to
pay a portion of the Closing Dividend and (ii) pay related fees and expenses and
the costs and expenses required to be paid pursuant to Section 2.1, (b) will use
the Supplement Term Loan to partially finance the Education City Acquisition,
(c) will use the Revolving Loans and Swing Loans after the Closing Date for
working capital needs and general corporate purposes of Borrower and its
Subsisidiaries and (d) will use the Additional Incremental Term Loans to finance
Permitted Acquisitions.”
 
(n)           Section 4.1(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
“(a)           Annual Reports.  As soon as available and in any event within 120
days after the end of each fiscal year, (i) the consolidated and consolidating
balance sheet of Holdings as of the end of such fiscal year (or, in the case of
the fiscal year ending December 31, 2007, for the period from January 10, 2007
to December 31, 2007) and related consolidated statements of income, cash flows
and stockholders’ equity for such fiscal year and related consolidating
statements of income and cash flows, and for each such fiscal year ending on or
after December 31, 2009 in comparative form with such financial statements as of
the end of, and for, the preceding fiscal year, and notes thereto, accompanied,
in the case of the consolidated financial statements only, by an opinion of
Deloitte & Touche, LLP or other independent public accountants of recognized
standing (which opinion shall not be qualified as to scope or contain any going
concern or other similar qualification), stating that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial condition, results of operations and cash flows of Holdings and its
Subsidiaries as of the dates and for the periods specified in accordance with
GAAP, and (ii) for each fiscal year ending on or after December 31, 2008, a
narrative report and management’s discussion and analysis of the financial
condition and results of operations for such fiscal year, as compared to
budgeted amounts and, for each such fiscal year ending on or after December 31,
2009, the previous fiscal year (it being understood that the furnishing of an
annual report of a parent holding company of Holdings on Form 10-K for such year
(if any) so long as such parent holding company has no significant assets or
operations other than its ownership of Net Proceeds from its IPO and any
follow-on offering and Holdings and its Subsidiaries as filed with the SEC will
satisfy the  Credit Parties’ obligation to deliver consolidated financial
statements under Section 4.1(a)(i) with respect to such fiscal year and delivery
obligations under Section 4.1(a)(ii) with respect to such fiscal year).”.
 
(o)           Section 4.1(b) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(b)           Quarterly Reports.  As soon as available and in any event within
45 days after the end of each fiscal quarter, (i) the consolidated and
consolidating balance sheet of Holdings as of the end of such fiscal quarter and
related consolidated and consolidating statements of income and cash flows for
such fiscal quarter and for the then elapsed portion of the fiscal year (or, in
the case of the fiscal quarter ending December 31, 2007, the  period from
January 10, 2007 through December 31, 2007) and for each such fiscal quarter
ending after the first anniversary of the Closing Date, in comparative form with
the consolidated and consolidating statements of income and cash flows for the
comparable periods in the previous fiscal year, accompanied by a certificate of
a Financial Officer stating that such financial statements fairly present, in
all material respects, the financial condition, results of operations and cash
flows of Holdings and its Subsidiaries as of the date and for the periods
specified in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes, and (ii) with respect
to each of the first three fiscal quarters in each fiscal year, a narrative
report and management’s discussion and analysis of the financial condition and
results of operations for such fiscal quarter and the then elapsed portion of
the fiscal year, as compared to budgeted amounts and, for each such fiscal
quarter ending after the first anniversary of the Closing Date, to the
comparable periods in the previous fiscal
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
year (it being understood that the furnishing of a quarterly report of a parent
holding company of Holdings on Form 10-Q for such quarter (if any) so long as
such parent holding company has no significant assets or operations other than
its ownership of Net Proceeds from its IPO and any follow-on offering and
Holdings and its Subsidiaries as filed with the SEC will satisfy the  Credit
Parties’ obligation to deliver consolidated financial statements under Section
4.1(b)(i) with respect to such fiscal quarter and delivery obligations under
Section 4.1(b)(ii) with respect to such fiscal quarter).”.
 
(p)           Section 4.1(c) of the Credit Agreement is hereby amended by
deleting each reference to “consolidated” appearing therein and substituting
“consolidated and consolidating” in each such place.
 
(q)           Section 5.4(a) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
 
“(a)           Loans by Borrower or any Credit Party directly to Archipelago
Learning Holdings UK, Ltd. made on the Seventh Amendment Effective Date to
consummate the Education City Acquisition, and any Permitted Refinancing
thereof;”.
 
(r)           Section 5.4(k) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
 
“(k)           so long as no Event of Default has occurred and is continuing,
other Investments and Acquisitions in an aggregate amount not to exceed
$10,000,000 plus the Available Amount plus the Available Cash; provided, that
Acquisitions and Investments, in each case, which utilize any portion of the
Available Amount and constitute a Potential Permitted Acquisitions must satisfy
all of the conditions set forth in the definition of “Permitted Acquisition”
other than condition (f) thereof”.


(s)           Section 5.7(a) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
 
“(a)           Investments and Acquisitions in compliance with Section 5.4;”.
 
(t)           Section 5.7(b) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
 
“(b)           the TeacherWeb Acquisition and the Education City Acquisition;”.
 
(u)           Section 5.11 of the Credit Agreement is hereby amended by (i)
deleting “or” appearing at the end of subsection (a) thereof, (ii) deleting “.”
appearing at the end of subsection (b) thereof and substituting “; or” in its
place, and (iii) adding a new subsection (c) thereto to read in its entirety as
follows:
 
“(c)           make any earn-out payment (i) to the sellers in the Education
City Acquisition if an Event of Default under Sections 7.1(a) or 7.1(b) has
occurred and is continuing and (ii) to the sellers in any other Acquisition if
an Event of Default has occurred and is continuing or would result from making
such earn-out payment.”.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
(v)           Section 11.1 of the Credit Agreement is hereby amended by adding
the following references to the chart therein in their appropriate alphabetical
order:
 

 

  “Additional Incremental Term Loans”  1.20(c)    “Additional Term Loan
Commitment”  1.20(a)    “Additional Term Loan Effective Date”  1.20(a)   
“Initial Term Loan”  1.1(a)    “Potential Permitted Acquisition”  “Permitted
Acquisition”    “Supplemental Term Loan”  1.1(a) 

 
(w)           Section 11.1 of the Credit Agreement is hereby amended by deleting
the following reference to the chart therein:
 
“L/C
Sublimit”                                                                                     1.18


(x)           The definition “Consolidated EBITDA” set forth in Section 11.1 of
the Credit Agreement is hereby amended by adding a new sentence to the end
thereof to read as follows:
 
“Notwithstanding the foregoing, for the 3 month fiscal periods ending on a date
identified in the table below, Consolidated EBITDA for such fiscal period with
respect to EducationCity Inc. and Archipelago International Holdings, Inc. shall
be deemed to have been the amount set forth opposite such date:
 
           Fiscal Period
Ending                                            Consolidated EBITDA
 
           June 30, 2009                                                    
$1,946,492
 
           September 30,
2009                                           $1,298,767
 
           December 31, 2009                                           
$1,318,201
 
           March 31, 2010                                                 
$2,716,794.”
 
(y)           Section 11.1 of the Credit Agreement is hereby amended by the
addition of the following definitions, which shall be inserted in their proper
alphabetical order:
 
“Education City Acquisition” means the acquisition of all of the Equity
Interests of Educationcity Ltd. pursuant to the terms of the Share Purchase
Agreement, dated as of the Seventh Amendment Effective Date, by and among
Archipelago Learning, Inc., Archipelago Learning Holdings UK, Ltd., and the
Persons party thereto as Sellers.


“L/C Sublimit” means $2,000,000.


“SEC” means the U.S. Securities and Exchange Commission or any successor agency.
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 


“Seventh Amendment” means Amendment No. 7 to Credit Agreement dated as of June
9, 2010 among the Borrower, the Agent and the Lenders signatory thereto.


“Seventh Amendment Effective Date” means the date on which the conditions set
forth in Section Three of the Seventh Amendment are waived or satisfied.


“Term Loan Lender” means each Lender with a Term Loan Commitment (or, if the
Term Loan Commitments have terminated, who holds Term Loans).


(z)           The following definitions in Section 11.1 of the Credit Agreement
are hereby amended and restated in their entirety to read as follows:
 
“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall be in the amount of $10,000,000 on the
Closing Date and $20,000,000 on the Seventh Amendment Effective Date, as such
amount may be reduced from time to time pursuant to this Agreement.”


“Applicable Fee” means:
 
(a)           for the period commencing on the Closing Date through the fifth
(5th) Business Day after the date on which financial statements for March 31,
2008 are delivered, 0.50%;
 
(b)           thereafter through the Seventh Amendment Effective Date, the
Applicable Fee shall equal the applicable fee in effect from time to time
determined as set forth below based upon the applicable Leverage Ratio then in
effect pursuant to the appropriate column under the table below:
 



 
Leverage Ratio
Applicable Fee
   
Greater than or equal to 4.25 to 1
0.50%
           
Less than 4.25 to 1 and greater than or equal to 3.75 to 1
0.50%
           
Less than 3.75 to 1 and greater than or equal to 3.00 to 1
0.375%
           
Less than 3.00 to 1
0.25%
 

 
 

 
 
10

--------------------------------------------------------------------------------

 
 
 
 
The Applicable Fee shall be adjusted from time to time upon delivery to the
Agent of the quarterly financial statements for each fiscal quarter required to
be delivered pursuant to Section 4.1 hereof accompanied by a written calculation
of the Leverage Ratio certified on behalf of the Borrower by a Responsible
Officer as of the end of the fiscal quarter for which such financial statements
are delivered.  If such calculation indicates that the Applicable Fee shall
increase or decrease, then on the fifth (5th) Business Day following the date of
delivery of such financial statements and written calculation the Applicable Fee
shall be adjusted in accordance therewith; provided, however, that if the
Borrower shall fail to deliver any such financial statements for any such fiscal
quarter by the date required pursuant to Section 4.1, then, at the Agent’s
election, effective as of the fifth (5th) Business Day following the date on
which such financial statements were to have been delivered, and continuing
through the fifth (5th) Business Day following the date (if ever) when such
financial statements and such written calculation are finally delivered, the
Applicable Fee shall be conclusively presumed to equal the highest Applicable
Margin specified in the pricing table set forth above; and
 
(c)           thereafter, 0.50%.
 
           “Applicable Margin” means:
 
(a)           for the period commencing on the Closing Date through the fifth
(5th) Business Day after the date on which financial statements for March 31,
2008 are delivered: (x) if a Base Rate Loan, three percent (3.00%) per annum and
(y) if a LIBOR Rate Loan, four percent (4.00%) per annum; and
 
 
 
 
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
 
(b)           thereafter through the Seventh Amendment Effective Date, the
Applicable Margin shall equal the applicable LIBOR margin or Base Rate margin in
effect from time to time determined as set forth below based upon the applicable
Leverage Ratio then in effect pursuant to the appropriate column under the table
below:
 



 
Revolving Loans, Swing Loans and Term Loan
   
Leverage Ratio
LIBOR Margin
Base Rate Margin
             
Greater than or equal to 4.25 to 1
4.00%
3.00%
             
Less than 4.25 to 1 and greater than or equal to 3.75 to 1
3.75%
2.75%
             
Less than 3.75 to 1 and greater than or equal to 3.00 to 1
3.50%
2.50%
             
Less than 3.00 to 1
3.25%
2.25%
 

 
The Applicable Margin shall be adjusted from time to time upon delivery to the
Agent of the quarterly financial statements for each fiscal quarter required to
be delivered pursuant to Section 4.1 hereof accompanied by a written calculation
of the Leverage Ratio certified on behalf of the Borrower by a Responsible
Officer as of the end of the fiscal quarter for which such financial statements
are delivered.  If such calculation indicates that the Applicable Margin shall
increase or decrease, then on the fifth (5th) Business Day following the date of
delivery of such financial statements and written calculation the Applicable
Margin shall be adjusted in accordance therewith; provided, however, that if the
Borrower shall fail to deliver any such financial statements for any such fiscal
quarter by the date required pursuant to Section 4.1, then, at the Agent’s
election, effective as of the fifth (5th) Business Day following the date on
which such financial statements were to have been delivered, and continuing
through the fifth (5th) Business Day following the date (if ever) when such
financial statements and such written calculation are finally delivered, the
Applicable Margin shall be conclusively presumed to equal the highest Applicable
Margin specified in the pricing table set forth above.  Notwithstanding anything
herein to the contrary, Swing Loans may not be LIBOR Rate Loans.
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
 
(c)           thereafter, the Applicable Margin shall equal the applicable LIBOR
margin or Base Rate margin in effect from time to time determined as set forth
below based upon the applicable Leverage Ratio then in effect pursuant to the
appropriate column under the table below:
 



 
All Loans (other than the Additional Incremental Term Loans)
   
Leverage Ratio
LIBOR Margin
Base Rate Margin
             
Greater than or equal to 4.25 to 1
4.50%
3.50%
             
Less than 4.25 to 1 and greater than or equal to 3.75 to 1
4.25%
3.25%
             
Less than 3.75 to 1 and greater than or equal to 3.00 to 1
4.00%
3.00%
             
Less than 3.00 to 1
3.75%
2.75%
 

 
The Applicable Margin shall be adjusted from time to time upon delivery to the
Agent of the quarterly financial statements for each fiscal quarter required to
be delivered pursuant to Section 4.1 hereof accompanied by a written calculation
of the Leverage Ratio certified on behalf of the Borrower by a Responsible
Officer as of the end of the fiscal quarter for which such financial statements
are delivered.  If such calculation indicates that the Applicable Margin shall
increase or decrease, then on the fifth (5th) Business Day following the date of
delivery of such financial statements and written calculation the Applicable
Margin shall be adjusted in accordance therewith; provided, however, that if the
Borrower shall fail to deliver any such financial statements for any such fiscal
quarter by the date required pursuant to Section 4.1, then, at the Agent’s
election, effective as of the fifth (5th) Business Day following the date on
which such financial statements were to have been delivered, and continuing
through the fifth (5th) Business Day following the date (if ever) when such
financial statements and such written calculation are finally delivered, the
Applicable Margin shall be conclusively presumed to equal the highest Applicable
Margin specified in the pricing table set forth above.  Notwithstanding anything
herein to the contrary, Swing Loans may not be LIBOR Rate Loans.
 
“Available Amount” means, on any date of determination, an amount, not less than
zero, equal to (a) the sum of (i) an amount, not less than zero, determined on a
cumulative basis equal to the amount of Excess Cash Flow for all Excess Cash
Flow Periods that is not (and, in the case of any fiscal year where the
respective required date of prepayment has not yet occurred pursuant to Section
1.10(f), will not on such date of required prepayment be) required to be applied
in accordance with Section 1.10(f), plus (ii) the net proceeds from Excluded
Equity Issuances after the Seventh Amendment
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
Effective Date, plus (iii) 100% of the aggregate amount of cash and the fair
market value, as determined in good faith by the Borrower, of marketable
securities contributed to the capital of the Borrower following the Seventh
Amendment Effective Date (other than by a Restricted Subsidiary), plus (iv) 100%
of the aggregate amount of Net Proceeds not required to be applied to the Loans
pursuant to Section 1.10 and the fair market value, as determined in good faith
by the Borrower, of marketable securities received by the Borrower or a
Restricted Subsidiary from the sale or other disposition (other than to the
Borrower or a Restricted Subsidiary) of acquisitions and investments made by the
Borrower or its Restricted Subsidiaries pursuant to Section 5.4(k) or Section
5.7(c) (up to an amount equal to the amount deducted from the Available Amount
when these investments were initially made), and any dividends, distributions,
return of capital, interest, fees, premium, income, profits and other amounts
realized from such acquisitions or investments by the Borrower or its Restricted
Subsidiaries, in each case after the Seventh Amendment Effective Date (excluding
such amounts as are included in Consolidated EBITDA while such investments are
owned), plus (v) an amount equal to the Net Proceeds of all other Asset Sales
and Events of Loss after the Seventh Amendment Effective Date that are not
required to be applied (whether as a prepayment or reinvestment) in accordance
with Sections 1.10(c) or (e), plus (vi) in the case of the redesignation of an
Unrestricted Subsidiary as a Restricted Subsidiary after the Seventh Amendment
Effective Date (which, for purposes hereof, shall be deemed to include the
merger, consolidation or similar transaction of an Unrestricted Subsidiary into
the Borrower or a Restricted Subsidiary, so long as the Borrower or a Restricted
Subsidiary is the surviving entity, and the transfer of all or substantially all
of the assets of an Unrestricted Subsidiary to the Borrower or a Restricted
Subsidiary), the fair market value of the Investment in such Unrestricted
Subsidiary, as determined by the Borrower in good faith at the time of the
redesignation of such Unrestricted Subsidiary as a Restricted Subsidiary, minus
(b) the portion of the Available Amount previously utilized pursuant to Sections
5.4(k), 5.7(c), 5.8(g) and 5.11(a), minus (c) the portion of the $50,000,000
basket previously utilized pursuant to clause (f)(i) of the definition of
Permitted Acquisition.
 
“Consolidated Fixed Charges” shall mean, for any Test Period, Consolidated
Interest Expense for such Test Period, adjusted by adding (without duplication):
 
(a)            the aggregate amount of Capital Expenditures for such Test
Period;
 
(b)            Consolidated Tax Expense paid or payable in cash with respect to
such Test Period (net of any cash refund in respect of income taxes actually
received with respect to such period) and, without duplication, all Permitted
Tax Distributions made during such period;
 
(c)            the principal amount of all scheduled amortization payments on
all Indebtedness (including the principal component of all Capital Lease
Obligations, but excluding such amortization payments on Indebtedness incurred
to finance Capital Expenditures included in clause (b) above in such period or
any prior period) of Borrower and its Restricted Subsidiaries for such period
(as determined on the first day of the respective period);
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
 
(d)            management fees and charges permitted under Section 5.8(h) and
added back in the calculation of Consolidated EBITDA for such Test Period;
 
(e)            the product of (i) all dividend payments on any series of
Disqualified Capital Stock of Holdings or any of its Restricted Subsidiaries
(other than dividend payments to Holdings or any of its Restricted Subsidiaries)
made during such period multiplied by (ii) a fraction, the numerator of which is
one and the denominator of which is one minus the then current combined federal,
state and local statutory tax rate of Holdings and its Restricted Subsidiaries,
expressed as a decimal;
 
(f)            the product of (i) all cash dividend payments (other than
dividends permitted by Sections 5.8(d), (e) or (k)) on any common or Preferred
Stock (other than Disqualified Capital Stock) of Holdings or any of its
Restricted Subsidiaries (other than dividend payments to Holdings or any of its
Restricted Subsidiaries) made during such period multiplied by (ii) a fraction,
the numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of Holdings and its
Restricted Subsidiaries, expressed as a decimal; and
 
(g)            the principal amount of all earn-out and similar payments with
respect to the Education City Acquisition made during such period unless the
aggregate amount of the baskets permitted to be utilized pursuant to clause (f)
of the definition of Permitted Acquisition have been permanently reduced by such
principal amount.
 
For purposes of determining compliance with the Fixed Charge Coverage Ratio in
Section 6.3 for the fiscal quarters ending March 31, 2008, June  30, 2008 and
September 30, 2008, Consolidated Fixed Charges shall be measured from January 1,
2008, and shall multiplied by 4.0, 2.0 and 1.333, respectively.
 
               “Excess Cash Flow Period” shall mean each fiscal year of Borrower
commencing with the fiscal year ended December 31, 2010.
 
“Permitted Acquisition” means any Acquisition by (i) the Borrower (or any
Wholly-Owned Subsidiary of the Borrower) of all or substantially all of the
assets, or any business or division, of a target company, which assets are
located in the United States (including commonwealths and territories thereof),
Canada, the United Kingdom, Australia, New Zealand or a country in the European
Union or (ii) the Borrower (or any Wholly-Owned Subsidiary of the Borrower) of
100% of the Equity Interests of a target company organized under the laws of any
State in, or commonwealth or territory of, the United States, the District of
Columbia, Canada, the United Kingdom, Australia, New Zealand or a country in the
European Union (in each case, a “Potential Permitted Acquisition”) to the extent
that each of the following conditions shall have been satisfied:
 
(a)       to the extent the Acquisition will be financed in whole or in part
with the proceeds of any Loan, the conditions set forth in Section 2.2 shall
have been satisfied;
 
(b)   the Borrower shall have furnished to the Agent and Lenders at least five
(5) Business Days (or such shorter period acceptable to Agent) prior to the
consummation of such Acquisition (1) if available, an executed term sheet and/or
commitment letter
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
(setting forth in reasonable detail the terms and conditions of such
Acquisition) and, at the request of the Agent, such other information and
documents that the Agent may request, including, without limitation, executed
counterparts of the respective agreements, documents or instruments pursuant to
which such Acquisition is to be consummated (including, without limitation, any
related management, non-compete, employment, option or other material
agreements), any schedules to such agreements, documents or instruments and all
other material ancillary agreements, instruments and documents to be executed or
delivered in connection therewith, (2) pro forma financial statements of
Holdings and its Subsidiaries after giving effect to the consummation of such
Acquisition, (3) a certificate of a Responsible Officer of the Borrower
demonstrating on a pro forma basis (as set forth in the definition of
Consolidated EBITDA) compliance with the covenants set forth in Article VI
hereof after giving effect to the consummation of such Acquisition and (4)
copies of such other agreements, instruments and other documents (including,
without limitation, the Loan Documents required by Section 4.11) as the Agent
reasonably shall request;
 
(c)           the Borrower and its Subsidiaries (including any new Subsidiary)
shall execute and deliver the agreements, instruments and other documents
required by Section 4.11;
 
(d)       such Acquisition shall not be hostile and shall have been approved by
the board of directors (or other similar body) and/or the stockholders or other
equityholders of the target company;
 
(e)            no Default or Event of Default shall then exist or would exist
after giving effect thereto;
 
(f)     the total consideration paid or payable (including without limitation,
any deferred payment and the principal amount of all Indebtedness assumed in
connection therewith) for all Acquisitions consummated during the term of this
Agreement after the Seventh Amendment Effective Date shall not exceed (i) the
greater of (x) $50,000,000 minus the portion of the Available Amount utilized
after the Seventh Amendment Effective Date pursuant to Sections 5.4(k), 5.7(c),
5.8(g) and 5.11(a) and this clause (i) or (y) the Available Amount; provided,
that not more than $25,000,000 shall be attributable to the acquisition of
assets of a target company not located in any State in the United States, the
District of Columbia or any commonwealth or territory of the United States that
has adopted Revised Article 9 of the UCC and the Equity Interests of a target
company not organized under the laws of any State in the United States, the
District of Columbia or any commonwealth or territory of the United States that
has adopted Revised Article 9 of the UCC, plus (ii) $20,000,000 (such amount,
the “Annual Limitation”) during the twelve-month period ending on the first
anniversary of the Seventh Amendment Effective Date and each twelve-month period
thereafter (with unused amounts in each twelve-month period (the “Carry-Forward
Amount”) carried over to the immediately following twelve-month period (the
“Carry-Forward Period”) and all consideration paid or payable with respect to
Acquisitions consummated in any twelve-month period permitted under this clause
(ii) shall be first applied to reduce the applicable Annual Limitation and then
to reduce the Carry-Forward Amount, if any; it
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
being understood and agreed that any unused Carry-Forward Amount expires at the
end of the applicable Carry-Forward Period); provided, that not more than
$5,000,000 (such amount, the “Foreign Annual Limitation”) during any
twelve-month period shall be attributable to the acquisition of assets of a
target company not located in any State in the United States, the District of
Columbia or any commonwealth or territory of the United States that has adopted
Revised Article 9 of the UCC and the Equity Interests of a target company not
organized under the laws of any State in the United States, the District of
Columbia or any commonwealth or territory of the United States that has adopted
Revised Article 9 of the UCC (with unused amounts in each twelve-month period
(the “Foreign Carry-Forward Amount”) carried over to the immediately following
twelve-month period (the “Foreign Carry-Forward Period”) and all consideration
paid or payable with respect to Acquisitions consummated in any twelve-month
period permitted under this proviso to this clause (ii) shall be first applied
to reduce the applicable Foreign Annual Limitation and then to reduce the
Foreign Carry-Forward Amount, if any; it being understood and agreed that any
unused Foreign Carry-Forward Amount expires at the end of the applicable Foreign
Carry-Forward Period);
 
(g)      the Acquisition will be consummated in all material respects in
accordance with Requirements of Law;
 
(h)     the target company shall be, or shall be engaged in, a business of the
type that the Borrower and the Restricted Subsidiaries are permitted to be
engaged in under Section 5.13(b) hereof; and
 
(i)       the target company has EBITDA, subject to proforma adjustments
acceptable to the Agent, for the most recent four quarters prior to the
acquisition date for which financial statements are available, greater than
zero.
 
(aa)           Schedule 1.1(a) (“Term Loan Commitment”) to the Credit Agreement
is hereby amended by supplementing the provisions thereof with the information
as to the Supplemental Term Loan set forth in Annex A attached to this
Amendment.
 
(bb)          Schedule 1.1(b) (“Revolving Loan Commitment”) to the Credit
Agreement is hereby amended by supplementing the provisions thereof with the
information as to the Supplemental Revolving Lenders and Supplemental Revolving
Loan Commitments set forth in Annex B attached to this Amendment.
 
Section 2.  Representations and Warranties.  In order to induce Agent and
Lenders to enter into this Amendment, each Credit Party represents and warrants,
which representations and warranties and covenants shall survive the execution
and delivery of this Amendment, that:
 
(a)       No Default; etc.  No Default or Event of Default has occurred and is
continuing after giving effect to this Amendment or would result from the
execution or delivery of this Amendment or the consummation of the transactions
contemplated hereby.
 
(b)       Power and Authority; Authorization.  Such Credit Party has the
corporate (or equivalent) power and authority to execute and deliver this
Amendment and to
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
perform the terms and provisions of the Credit Agreement, as amended by this
Amendment, and the execution and delivery by such Credit Party of this
Amendment, and the performance by such Credit Party of its obligations hereunder
and under the other Loan Documents has been duly authorized by all requisite
corporate (or equivalent) action by such Credit Party.
 
(c)      Execution and Delivery.  Such Credit Party has duly executed and
delivered this Amendment.
 
(d)       Enforceability.  This Amendment and the Credit Agreement, as amended
by this Amendment, constitute the legal, valid and binding obligations of such
Credit Party enforceable against such Credit Party in accordance with their
respective terms, except as enforcement thereof may be subject to (i) the effect
of any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ right generally and (ii) general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).
 
(e)            Distributable Reserves.  As of March 31, 2010, (i) the amount of
Distributable Reserves (as defined below) within Educationcity Ltd. is
(£588,303) and the minimum amount of Distributable Reserves within Educationcity
Ltd. needed to permit the distribution in kind at Book Value (as defined below)
of 100% of the Equity Interests of EducationCity Inc. by Educationcity Ltd. (the
“Initial Target Distribution”) is £1 (the "Minimum Distributable
Reserve").  "Distributable Reserves" means a company's accumulated, realized
profits, so far as not previously utilized by distribution or capitalization,
less its accumulated, realized losses, so far as not previously written off in a
reduction or organization of capital duly made, calculated in accordance with
the relevant provisions of Part II of the Companies Act 2006 (as amended from
time to time).  "Book Value" means, in relation to an asset, the amount at which
that asset is stated in the relevant accounts under the Companies Act 2006 (as
amended from time to time).
 
Section 3.  Conditions Precedent to Effectiveness of Amendment.  The
effectiveness of this Amendment, the obligation of each Term Loan Lender with a
Term Loan Commitment with respect to the Supplemental Term Loan (each, a
“Supplemental Term Loan Lender”), and the obligation of each Revolving Lender
(each, a “Supplemental Revolving Lender”, and together with each Supplemental
Term Loan Lender, the “Supplemental Lenders”) with an increase in its existing
Revolving Loan Commitment (such increased amount, the “Supplemental Revolving
Loan Commitment”) are subject to the satisfaction of the following conditions
prior to or concurrently with the effectiveness of the Amendment:
 
(a)       execution and delivery of this Amendment by each Credit Party, Agent
and the Required Lenders;
 
(b)       each representation and warranty contained herein shall be true and
correct in all material respects;
 
(c)       the Agent shall have received a Secretary’s Certificate of each Credit
Party certifying the passage and continued effectiveness of resolutions from
such Credit Party approving the transactions contemplated by this Amendment, and
the incumbency of the officers
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
executing this Amendment and the documents delivered in connection therewith, in
each case in form and substance satisfactory to Agent;
 
(d)       the Agent shall have received and be reasonably satisfied with the
audited financial statements of Educationcity Ltd. for the fiscal year ending
December 31, 2009;
 
(e)       the Agent shall have received, for the ratable benefit of the
Consenting Lenders, an amendment fee equal to one-quarter of one percent (0.25%)
of the sum of the Revolving Loan Commitments (other than Supplemental Revolving
Loan Commitments) of such Consenting Lenders and the aggregate principal amount
of outstanding Term Loans (other than the Supplemental Term Loans) of such
Consenting Lenders;
 
(f)   the Borrower shall have paid all other fees and other amounts due and
payable by it under the Credit Agreement, including without limitation
reimbursement or other payment of reasonable fees, costs and expenses owing to
Latham & Watkins LLP and all other amounts required to be reimbursed or paid by
the Borrower hereunder, under any other Loan Document and as separately agreed
between the Agent and Borrower;
 
(g)       the consummation of the Education City Acquisition;
 
(h)            receipt by Agent of the required Notice of Borrowing; and
 
(i)   contemporaneously with the consummation of the Education City Acquisition,
(i) the execution and delivery by the Borrower of a securities pledge amendment
with respect to the Equity Interests of Archipelago International Holdings, Inc.
(“Archipelago Int’l Holdings”) in the form of Exhibit 1 to the Guaranty and
Security Agreement, (ii) the execution and delivery by EducationCity Inc. of a
joinder agreement in the form of Exhibit 2 to the Guaranty and Security
Agreement, and (iii) the execution and delivery by Archipelago Int’l Holdings of
a joinder agreement in the form of Exhibit 2 to the Guaranty and Security
Agreement.
 
Section 4.  Additional Covenants.
 
(a)       Landlord Waiver.  The Borrower shall use commercially reasonable
efforts to deliver to Agent an executed landlord waiver within sixty (60) days
after the Seventh Amendment Effective Date in form and substance reasonably
satisfactory to Agent with respect to the Borrower’s leased premises at One
McKinney Plaza, Dallas, Texas.
 
(b)            Reporting of Distributable Reserves.  Until Borrower or a
Subsidiary of Borrower has pledged 100% of the Equity Interests of EductionCity
Inc. to Agent pursuant to Section 4(c) below, as soon as available and in any
event within 45 days after the end of each fiscal quarter, Borrower will furnish
to Agent the amount of Distributable Reserves within Educationcity Ltd. as of
the end of such fiscal quarter.
 
(c)            Pledge of 100% of Equity Interests of EducationCity Inc.  As soon
as practical after Educationcity Ltd. has obtained the Minimum Distributable
Reserve, Borrower will (i) cause Educationcity Ltd. to make the Initial Target
Distribution, (ii) cause its other Subsidiaries to make such distributions and
take such other actions necessary to permit Borrower
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
or another Credit Party to pledge to Agent 100% of the Equity Interests of
EducationCity Inc. and (iii) execute and deliver, or cause another Credit Party
to execute and deliver, to Agent a securities pledge amendment with respect to
100% of the Equity Interests of EducationCity Inc. in the form of Exhibit 1 to
the Guaranty and Security Agreement.  Borrower or a Subsidiary of Borrower will
execute and deliver to Agent a securities pledge amendment with respect to 100%
of the Equity Interests of EducationCity Inc. in the form of Exhibit 1 to the
Guaranty and Security Agreement no later than April 15, 2011.  To the extent
that the securities pledge amendment described in this Section 4(c) is executed
by a Person that is not the Borrower or a Domestic Subsidiary of Borrower (such
Person, the “UK Grantor”),  Borrower will, and will cause the UK Grantor to,
take such actions that the Agent shall deem advisable to perfect its security
interest in such pledge of the Equity Interests of EducationCity Inc.
(including, without limitation, registration at Companies House in the United
Kingdom).
 
Section 5. Reference To And Effect Upon The Loan Documents.
 
(a)       Except as specifically modified above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.
 
(b)       The execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of Agent or any Lender under
the Credit Agreement or any Loan Documents, nor constitute a waiver of any
provision of the Credit Agreement or any Loan Documents, except as specifically
set forth herein.
 
(c)       Upon and after the execution of this Amendment by each of the parties
hereto, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.
 
(d)       This Amendment is a Loan Document executed pursuant to the Credit
Agreement and shall (unless otherwise expressly indicated herein) be construed,
administered and applied in accordance with the terms and provisions thereof.
 
Section 6.       Costs And Expenses.  Borrower agrees to reimburse Agent for all
reasonable and documented out-of-pocket costs and expenses incurred by Agent,
including the reasonable and documented costs and expenses of one counsel to
Agent for advice, assistance, or other representation in connection with this
Agreement.
 
Section 7.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAWS PROVISIONS)
OF THE STATE OF NEW YORK.
 
Section 8.  Headings.  Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purposes.
 
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
 
Section 9.  Counterparts.  This Agreement may be executed in any number of
counterparts (including by means of facsimile transmission), each of which when
so executed shall be deemed an original, but all such counterparts shall
constitute one and the same instrument.
 
Section 10.     Certification and Acknowledgement.  Borrower certifies and
acknowledges that as of the date hereof and after giving effect to the
consummation of the Education City Acquisition, Available Cash is $0.00.
 


[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 
 
 
 

 
21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.



 
BORROWER:
     
ARCHIPELAGO LEARNING, LLC
                 
By:
/s/
   
Name:
   
Title:
 






 
OTHER CREDIT PARTIES
     
AL MIDCO, LLC
                 
By:
/s/
   
Name:
   
Title:
 





 




 

[Signature Page to Amendment No. 7 to Credit Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 




 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent, an Existing Lender, a Supplemental Term Loan Lender and a Supplemental
Revolving Lender
                 
By:
     
Name:
   
Title:
 





 



[Signature Page to Amendment No. 7 to Credit Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 




 
NEWSTAR COMMERCIAL LOAN TRUST 2005-1,
as an Existing Lender
   
By:
 
NewStar Financial, Inc., as Servicer
             
By:
/s/
R. Scott Poirier
   
Name:
R. Scott Poirier
   
Title:
Managing Director






 
NEWSTAR COMMERCIAL LOAN TRUST 2006-1,
as an Existing Lender
   
By:
 
NewStar Financial, Inc., as Servicer
             
By:
/s/
R. Scott Poirier
   
Name:
R. Scott Poirier
   
Title:
Managing Director






 
NEWSTAR COMMERCIAL LOAN TRUST 2009-1,
as an Existing Lender
   
By:
 
NewStar Financial, Inc., as Servicer
             
By:
/s/
R. Scott Poirier
   
Name:
R. Scott Poirier
   
Title:
Managing Director






 
NEWSTAR LOAN FUNDING, LLC,
as an Existing Lender
   
By:
 
NewStar Financial, Inc., as Manager
             
By:
/s/
R. Scott Poirier
   
Name:
R. Scott Poirier
   
Title:
Managing Director






 
NEWSTAR CREDIT OPPORTUNITIES FUNDING II LTD,
as an Existing Lender
   
By:
 
NewStar Financial, Inc., as Manager
             
By:
/s/
R. Scott Poirier
   
Name:
R. Scott Poirier
   
Title:
Managing Director




[Signature Page to Amendment No. 7 to Credit Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 








 
BMO CAPITAL MARKETS FINANCING INC,
as an Existing Lender
                 
By:
     
Name:
   
Title:
 










[Signature Page to Amendment No. 7 to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 

ANNEX A


Schedule 1.1(a)


Term Loan Commitments (Supplemental Term Loan)
 


 
General Electric Capital Corporation
  $ 15,000,000.00            
Total:
  $ 15,000,000.00  



 
Outstanding Principal Amount of Term Loan (other than Supplemental Term Loan)
 
General Electric Capital Corporation
  $ 24,121,703.19            
BMO Capital Markets Financing, Inc.
  $ 13,157,292.65            
Newstar Credit Opportunities
  $ 10,690,300.27            
Newstar Commercial Loan Trust 2006
  $ 5,384,888.03            
Newstar Trust 2005-1
  $ 1,370,551.31            
Newstar Commercial Loan Trust
  $ 6,675,963.55            
Total:
  $ 61,400,699.00  






 
 
 

--------------------------------------------------------------------------------

 

ANNEX B


Schedule 1.1(b)


Supplemental Revolving Loan Commitments
 


 
General Electric Capital Corporation
  $ 10,000,000.00            
Total:
       



 
Revolving Loan Commitments After Giving Effect to the Seventh Amendment
 
General Electric Capital Corporation
  $ 13,928,571.43            
BMO Capital Markets Financing, Inc.
  $ 2,142,857.14            
Newstar Credit Opportunities
  $ 1,741,071.43            
Newstar Loan Funding LLC
  $ 2,187,500.00            
Total:
  $ 20,000,000.00  